Citation Nr: 1128932	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  10-01 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran (Appellant) represented by:  The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel





INTRODUCTION

The Veteran had active military service in the United States Army from April 1956 to April 1958.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  By that rating action, the RO denied the Veteran's claims for service connection for hearing loss and tinnitus.  The Veteran appealed the RO's June 2009 rating action to the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's assertion that his current hearing loss and tinnitus are etiologically related to acoustic trauma is not competent evidence.

2.  Hearing loss and tinnitus were not shown in service and sensorineural hearing loss was not manifested to a compensable degree within one year following discharge from service.

3.  The evidence of record does not support a finding that the Veteran's current hearing loss and tinnitus had their onset during military service or that they are etiologically related thereto.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by military service, nor may sensorineural hearing loss be presumed to have been incurred due to active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receiving a complete or substantially complete application, VA must notify the claimant of any information and evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  With respect to the claims on appeal, via a November 2008 pre-adjudication letter, the RO specifically notified him of the substance of the VCAA including the types of evidence necessary to establish the claims, and the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the letter essentially satisfied the requirements of the VCAA by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Pelegrini II, the United States Court of Appeals for Veterans Claims (Court) also held that VCAA notice should be given before an initial agency of original jurisdiction (AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  The Veteran was provided pre-adjudication VCAA notice via the above-cited letter.  Id.

The Court has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). The Veteran was informed of the Dingess elements via the November 2008 letter.  Id.

The RO has taken appropriate action to comply with the duty to assist the Veteran with the development of the claims.  Copies of the Veteran's service discharge examination report, VA and private treatment reports and statements of the Veteran and his representative are of record.  In May 2009, VA examined the Veteran to determine the etiology of his claimed hearing loss and tinnitus.  A copy of this examination report is contained in the claims file.

The Board finds that the VA examination obtained in this case is adequate for decision-making purposes as the examiner reviewed the claims file, interviewed and examined the Veteran, reported the clinical findings in detail, and provided complete rationales for the opinions or conclusions stated which are grounded in and consistent with the evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. §§ 3.159(c)(4).

The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims discussed in the analysis below.  

Given these matters of record, the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

III. Merits Analysis

The Veteran seeks service connection for a hearing loss disability and tinnitus.  He contends that his current hearing loss and tinnitus are a result of in-service acoustic trauma that he sustained while performing his duties in basic armor in the 126th Tank Battalion.  He denies any post-service occupational or recreational noise exposure.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Certain chronic disabilities, such as a sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, to prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran need not have had a hearing loss disability during service according to the requirements of 38 C.F.R. § 3.385, including when examined in anticipation of discharge.  See Hensley v. Brown, 5 Vet. App. 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  But he must now satisfy these requirements or at least have when filing his current claim.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of the application, not for a past disability).  See, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that the requirement of a current disability is satisfied when the claimant has the disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

At the outset, the Board does not find, and the Veteran does not allege, that there is evidence of hearing loss manifested to a compensable degree within a year of service discharge in April 1958.  Thus, an award of service connection for hearing loss on a presumptive basis is not warranted.  38 U.S.C.A. §§ 3.307, 3.309.  

The Board finds that because the preponderance of the competent and credible medical evidence of record is against a nexus between the Veteran's current hearing loss and tinnitus to his period of active military service, the claims will be denied in the analysis below.

The only service treatment record that is of record is the Veteran's February 1958 service discharge examination report.  This report shows that the Veteran's ears were evaluated as "normal" at service discharge.  An in-service audiogram was not performed at service separation, but the Veteran scored 15/15 on the whispered and spoken voice test. 

While the Veteran is competent to provide statements concerning factual matters of which he has firsthand knowledge (e.g., he was exposed to acoustic trauma during military service), he is not competent to render an opinion that any current hearing loss and tinnitus are etiologically related to military service.  Barr, supra.; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (observing laypersons not competent to state in-service symptoms were indicative of rheumatic fever).  The Board accepts that the Veteran had in-service noise exposure.  The Veteran's DD 214 confirms that he served in basic armor in the 126th Tank Battalion.  Thus, given the aforementioned records and resolving reasonable doubt in favor of the Veteran, the Board finds that he was exposed to acoustic trauma during military service in the United States Army, as he has alleged.  38 U.S.C.A. § 1154(a) (West 2002).

Nevertheless, and with respect to any argument that the Veteran may proffer as to having experienced a continuity of hearing loss and tinnitus since being discharged from military service, the Board finds not credible.  As noted above, the Veteran's ears were evaluated as "normal" at service discharge in February 1958.  There was no reference to any hearing loss or tinnitus, and the Veteran scored a 15/15 on the whispered and spoken voice test.  In fact, the post-service medical evidence of records is wholly devoid of any subjective complaints or clinical findings referable of hearing loss or tinnitus until 2003, several decades after service discharge in 1958.  (See September 2003 VA treatment report, reflecting that a review of the Veteran's systems was positive for "tinnitus, hearing loss").  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).

Thus, while the Veteran's own statements as to a history of observable symptoms can overcome a gap in documented treatment, statements of continuity are not here found to be credible, based on the evidence as set forth above, and in particular the absence of any subjective complaints of hearing loss or tinnitus at any time until 2003.

The medical evidence of record shows that the Veteran has been found to have hearing loss for VA compensation purposes.  Id.  (See May 2009 VA examination report ).  That same report shows that he complained of constant right ear tinnitus.  Thus, the issue for resolution is whether there is competent and credible medical evidence of record that attributes these disabilities to military service.

The only medical evidence of record that discusses a nexus between the Veteran's hearing loss and tinnitus and military service is a May 2009 VA examiner's opinion.  After a claims file review, recitation of the Veteran's service and post-service history that is consistent with that previously reported herein, and an audiological evaluation, the examiner concluded in the absence of any hearing loss or tinnitus during military service or at service separation, as well as a lack of evidence of chronicity or continuity of care regarding these disabilities over one-half a century post-service, that it was less likely than not that the above-cited disabilities were caused by, or the result of, noise exposure encountered during military service.  The examiner further concluded that the effects of presbycusis (age-related hearing loss) could not be ruled out.  

The May 2009 examination report is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for his opinion, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

There is no other evidence of record that establishes a medical nexus between military service and the Veteran's bilateral hearing loss and tinnitus.  Rather, the evidence of record only weighs against such a finding.  They May 2009 VA opinion is uncontroverted and is against the claims.  Thus, the Board finds that the preponderance of the evidence is against an award of service connection for these disabilities.

While VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue, that doctrine is inapplicable in the instant case because the preponderance of the evidence is against the claims.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

As to the Veteran's contention regarding an etiological link between his hearing loss and tinnitus to military service, he is not medically qualified to render such an opinion.  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

While the Veteran is competent to provide statements concerning factual matters of which he has firsthand knowledge, he is not competent to render an opinion that his current hearing loss and tinnitus are etiologically related to his period of military service, to include his acoustic trauma while serving in basic armor in a tank battalion.  This matter has been addressed by the obtaining of a competent medical opinion, as mandated in Jandreau, supra.; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (observing laypersons not competent to state in-service symptoms were indicative of rheumatic fever).

The Board has considered the applicability of the benefit-of-the- doubt doctrine. However, because the preponderance of the evidence is against the claims, this doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


